Ot/"
         Case 1:19-cr-00099-DKW Document 1 Filed 07/18/19 Page 1 of 4          PageID #: 1

                ORIGINAL                                               FILED IN THE
                                                              UNITED STATES DISTRICT COURT
                                                                    DISTRICT OF HAWAII
       KENJI M.PRICE # 10523
       United States Attorney                                          JUL 1 8 2019
       District of Hawaii                                      at    o'clock and   mm.   M
                                                                    SUE BEITIA, CLERK

       MARK A.INCIONG            CA BAR # 163443
       MICHAEL NAMMAR
       MICAH SMITH                                           SEALED
       Assistant U.S. Attorneys                             BY ORDER OF THE COURT
       Room 6-100,PJKK Federal Bldg.
       300 Ala Moana Boulevard
       Honolulu, Hawaii 96850
       Telephone:(808)541-2850
       Facsimile:(808)541-2958
       mark.inciong@usdoj.gov
       michael.nammar@usdoj.gov
       micah.smith@usdoj.gov

       Attorneys for Plaintiff
       UNITED STATES OF AMERICA


                          IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF HAWAII


       UNITED STATES OF AMERICA,                   CR. NO. 0^19- 000 99
                            Plaintiff,             INDICTMENT


                    vs.                            [21 U.S.C. § 846]

       MICHAEL I. MISKE,JR.,              (1)
       MICHAEL BUNTENBAH,                 (2)

                            Defendants.




                                           ETDICTMENT
  Case 1:19-cr-00099-DKW Document 1 Filed 07/18/19 Page 2 of 4           PageID #: 2




The Grand Jury charges:

                            Conspiracy to Distribute and
                     Possess With Intent to Distribute Cocaine
                                 (21 U.S.C. § 846)

      From a precise date unknown, but by at least July 2014, and continuing to on

or about July 22, 2014, within the District of Hawaii and elsewhere, MICHL^L J.

MISBCE, JR., and MICHAEL BUNTENBAH,the defendants, did knowingly and

intentionally combine, conspire, confederate, and agree with other persons known

and unknown,to distribute and possess with intent to distribute 5 kilograms or

more of a mixture or substance containing a detectable amount of cocaine, its salts,

optical and geometric isomers, and salts ofisomers, a Schedule II controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(A).

      All in violation of Title 21, United States Code, Section 846.

                          FORFEITURE ALLEGATION


      1.     The allegations set forth in Count 1 ofthis Indictment are hereby re-

alleged and incorporated by reference as though set forth in full herein for the

purpose of noticing forfeiture pursuant to Title 28, United States Code, Section

2461(c), and Title 21, United States Code, Section 853.

      2.     The United States hereby gives notice that, pursuant to Title 21,

United States Code, Section 853, upon conviction of an offense in violation of
  Case 1:19-cr-00099-DKW Document 1 Filed 07/18/19 Page 3 of 4           PageID #: 3




Title 21, United States Code, Sections 841(a)(1), 841(b)(1), or 846, MICHAEL J,

MISKE,JR., and MICHAEL BUNTENBAH,the defendants, shall forfeit to the

United States of America any and all property constituting, or derived from,any

proceeds obtained, directly or indirectly, as the result ofsuch offenses and any and

all property used, or intended to be used, in any manner or part, to commit, or to

facilitate the commission of, such offenses.

      3.    If any ofthe property described in paragraph 2 above, as a result of

any act or omission ofthe defendants:

             a.    cannot be located upon the exercise of due diligence;

             b.    has been transferred or sold to, or deposited with, a third party;

             c.    has been placed beyond the jurisdiction ofthe court;

             d.    has been substantially diminished in value; or

             e.    has been commingled with other property which cannot be

                   divided without difficulty;
  Case 1:19-cr-00099-DKW Document 1 Filed 07/18/19 Page 4 of 4           PageID #: 4




the United States of America shall be entitled to forfeiture of substitute property up

to the value ofthe property described above in paragraph 2, pursuant to 21, U.S.C.

§ 853(p).

      DATED: July 18, 2019, at Honolulu, Hawaii.


                                               A TRUE BILL


                                               /s/ Foreperson

                                               FOREPERSON,GRAND JURY




KENJIM.PRICE
United States Attorney
District of Hawaii




MARKA.INCIONG
MICHAEL NAMMAR
MICAH SMITH
Assistant U.S. Attorneys




United States v. Michael J. Miske, Jr. et al

cfC* C R 19- 000 99
